SUPPLEMENT Dated April 26, 2011 To The Current Prospectus GoldenSelect Genesis I And GoldenSelect Genesis Flex Issued By ING USA Annuity and Life Insurance Company (Formerly, Golden American Life Insurance Company) Through Its Separate Account A This supplement updates the prospectus. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our CustomerService Center at 1-800-366-0066. 1 . Effective April 29, 2011 the ING Van Kampen Growth and Income Portfolio (Class S) will change its name to ING Invesco Van Kampen Growth and Income Portfolio (Class S). This investment portfolio is currently open to new investments. 2 . ING Funds Distributor, LLC has changed its name to ING Investments Distributor, LLC. All references to ING Funds Distributor, LLC in the current Prospectuses and Statements of Additional Information are hereby replaced with ING Investments Distributor, LLC. Genesis-Genesis Flex – X.GSGG-11 04/11
